DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-30 are rejected under 35 U.S.C. 101 because computer-readable medium should be non-transitory computer-readable medium.

 35 USC § 112(f)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 21, The claim 21 recite “means for determining” and “means for transmitting”  which invoke 35 U.S.C. 112(f).
	Per review of drawing and specifications, Fig. 9, paragraphs [0090]-[0092] which is related to UE disclose and illustrate Determination component as element 940 and Transmission Component as element 934.  The Fig. 10, paragraphs [0096]-[0098] is related to base station (BS) which disclose and illustrate Determination Component as 1040 and Transmission Component as 1034.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4-12, 14-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (Pub. No.: US 2014/0219206 A1), in view of Morio Yoshimoto, now onwards Yoshimoto, (Pub. No.: US 2013/0339482 A1).

 
Regarding Claim 1,	 Han discloses a method of wireless communication at a wireless receiver, comprising: (Han, Abstract, UE, Han discloses UE through various passages)
determining that a transmission of a first transport block (TB) based on a first redundancy version is not received from a wireless transmitter; and (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order)
transmitting, to the wireless transmitter, a hybrid automatic repeat request (HARQ) acknowledgement (ACK) to terminate one or more HARQ retransmissions associated with one or more different redundancy versions of the first TB. (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0086] transmitting one of the ACK, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission)
Han does not explicitly disclose terminate (terminating or forcing) of HARQ retransmissions.
However, Yoshimoto discloses terminate (terminating or forcing) of HARQ retransmissions.  (Yoshimoto, paragraph [0073] reception completion packet processing unit 84 transmits the dummy reception completion packet to retransmitting unit 73 and force retransmission to stop)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Yoshimoto so that terminate (terminating or forcing) of HARQ retransmissions a method of wireless communication at a wireless receiver. The motivation to combine the teachings of Yoshimoto would force of HARQ retransmissions to stop (i.e. terminate) (Yoshimoto, [0073])
 
Regarding Claim 2,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions when the one or more HARQ retransmissions indicate a reserved modulation and coding scheme (MCS) of a lost HARQ transmission where the MCS is indicated. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, Han discloses modulation and coding scheme (MCS) through paragraphs [0006], [0032], [0089], [0099] and Fig. 1, paragraph [0018])
 
Regarding Claim 4,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a coding rate associated with a HARQ transmission being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraph [0073] discloses coding rate)
 
Regarding Claim 5,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a number of HARQ processes being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraph [0017] discloses that the number of HARQ processes be active is limited to 8)
  
Regarding Claim 6,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a scheduling latency being greater than a threshold.  (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraphs [0006]-[0008] discloses scheduling/perform scheduling, paragraph [0096] discloses performs UL and DL scheduling, paragraph [0128] discloses that the controller 313 performs scheduling to allocate resources for receiving TBs transmitted by the UE, Figs. 3 and 7, paragraphs [0023] and [0103 respectively discloses the eNB performs UL scheduling)
 
Regarding Claim 7,	 The combination of Han and Yoshimoto disclose the method of claim 1, further comprising receiving, from the wireless transmitter, at least one HARQ transmission associated with a second TB. (Han, paragraph [0060] discloses second TB (TB2), receiver is being interpreted as UE and transmitter is being interpreted as eNB (i.e. BS), paragraphs [0013]-[0014] discloses HARQ transmission, Figs. 1-2 discloses and discusses HARQ process and Figs. 3 and 4 discloses and discusses HARQ procedure)
 
Regarding Claim 8,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the first redundancy version is redundancy version zero (RV 0). (Han, Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order) 
  
Regarding Claim 9,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the wireless receiver is a user equipment (UE) and the wireless transmitter is a base station (BS). (Han, Abstract, Han discloses UE, and eNB which is a base station.  Various other paragraphs disclose UE and eNB which is base station, paragraphs [0009], [0042] and [0096] disclose base station BS, Here the UE is being interpreted as receiver and eNB(BS) as a transmitter)  
 
Regarding Claim 10,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the wireless receiver is a base station (BS) and the wireless transmitter is a user equipment (UE). (Han, Abstract, Han discloses UE, and eNB which is a base station.  Various other paragraphs disclose UE and eNB which is base station, paragraphs [0009], [0042] and [0096] disclose base station BS, Here the BS is being interpreted as a receiver and user equipment (UE) as wireless transmitter)  

Regarding Claim 11,	 Han discloses an apparatus for wireless communication at a wireless receiver, comprising: (Han, Abstract, UE, Han discloses UE through various figures and paragraphs in the reference which has a receiver, Fig. 4, paragraph [0027] receiver)
a memory; and (Han, paragraph [0014] discloses memory)
at least one processor coupled to the memory and configured to: (Han, paragraph [0014] discloses memory, paragraph [0084] discloses RF processors 215a and 215b)
determine that a transmission of a first transport block (TB) based on a first redundancy version is not received from a wireless transmitter; and (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order)
transmit, to the wireless transmitter, a hybrid automatic repeat request (HARQ) acknowledgement (ACK) to terminate one or more HARQ retransmissions associated with one or more different redundancy versions of the first TB. (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0086] transmitting one of the ACK, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission)
Han does not explicitly disclose terminate (terminating or forcing) of HARQ retransmissions.
However, Yoshimoto discloses terminate (terminating or forcing) of HARQ retransmissions.  (Yoshimoto, paragraph [0073] reception completion packet processing unit 84 transmits the dummy reception completion packet to retransmitting unit 73 and force retransmission to stop)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Yoshimoto so that terminate (terminating or forcing) of HARQ retransmissions a method of wireless communication at a wireless receiver. The motivation to combine the teachings of Yoshimoto would force of HARQ retransmissions to stop (i.e. terminate) (Yoshimoto, [0073])
 
Regarding Claim 12,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions when the one or more HARQ retransmissions indicate a reserved modulation and coding scheme (MCS) of a lost HARQ transmission where the MCS is indicated.  (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, Han discloses modulation and coding scheme (MCS) through paragraphs [0006], [0032], [0089], [0099] and Fig. 1, paragraph [0018])
  
Regarding Claim 14,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a coding rate associated with a HARQ transmission being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraph [0073] discloses coding rate)
  
Regarding Claim 15,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a number of HARQ processes being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraph [0017] discloses that the number of HARQ processes be active is limited to 8)
 
Regarding Claim 16,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a scheduling latency being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraphs [0006]-[0008] discloses scheduling/perform scheduling, paragraph [0096] discloses performs UL and DL scheduling, paragraph [0128] discloses that the controller 313 performs scheduling to allocate resources for receiving TBs transmitted by the UE, Figs. 3 and 7, paragraphs [0023] and [0103 respectively discloses the eNB performs UL scheduling)
 
Regarding Claim 17,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the at least one processor is further configured to receive, from the wireless transmitter, at least one HARQ transmission associated with a second TB.  (Han, paragraph [0060] discloses second TB (TB2), receiver is being interpreted as UE and transmitter is being interpreted as eNB (i.e. BS), paragraphs [0013]-[0014] discloses HARQ transmission, Figs. 1-2 discloses and discusses HARQ process and Figs. 3 and 4 discloses and discusses HARQ procedure)
  
Regarding Claim 18,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the first redundancy version is redundancy version zero (RV 0).  (Han, Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order) 
  
Regarding Claim 19,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the wireless receiver is a user equipment (UE) and the wireless transmitter is a base station (BS). (Han, Abstract, Han discloses UE, and eNB which is a base station.  Various other paragraphs disclose UE and eNB which is base station, paragraphs [0009], [0042] and [0096] disclose base station BS)  

Regarding Claim 20,	 The combination of Han and Yoshimoto disclose the apparatus of claim 11, wherein the wireless receiver is a base station (BS) and the wireless transmitter is a user equipment (UE). (Han, Abstract, Han discloses UE, and eNB which is a base station.  Various other paragraphs disclose UE and eNB which is base station, paragraphs [0009], [0042] and [0096] disclose base station BS)  
  
Regarding Claim 21,	 Han discloses an apparatus for wireless communication at a wireless receiver, comprising: (Han, Abstract, UE, Han discloses UE through various figures and paragraphs in the reference which has a receiver, Fig. 4, paragraph [0027] receiver)
means for determining that a transmission of a first transport block (TB) based on a first redundancy version is not received from a wireless transmitter; and (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order)
means for transmitting, to the wireless transmitter, a hybrid automatic repeat request (HARQ) acknowledgement (ACK) to terminate one or more HARQ retransmissions associated with one or more different redundancy versions of the first TB.  (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0086] transmitting one of the ACK, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission)
Han does not explicitly disclose terminate (terminating or forcing) of HARQ retransmissions.
However, Yoshimoto discloses terminate (terminating or forcing) of HARQ retransmissions.  (Yoshimoto, paragraph [0073] reception completion packet processing unit 84 transmits the dummy reception completion packet to retransmitting unit 73 and force retransmission to stop)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Yoshimoto so that terminate (terminating or forcing) of HARQ retransmissions a method of wireless communication at a wireless receiver. The motivation to combine the teachings of Yoshimoto would force of HARQ retransmissions to stop (i.e. terminate) (Yoshimoto, [0073])
 
Regarding Claim 22,	 The combination of Han and Yoshimoto disclose the apparatus of claim 21, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions when the one or more HARQ retransmissions indicate a reserved modulation and coding scheme (MCS) of a lost HARQ transmission where the MCS is indicated. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, Han discloses modulation and coding scheme (MCS) through paragraphs [0006], [0032], [0089], [0099] and Fig. 1, paragraph [0018])
 
Regarding Claim 24,	 The combination of Han and Yoshimoto disclose the apparatus of claim 21, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a coding rate associated with a HARQ transmission being greater than a threshold.  (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraph [0073] discloses coding rate)

Regarding Claim 25,	 The combination of Han and Yoshimoto disclose the apparatus of claim 21, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a number of HARQ processes being greater than a threshold.  (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraph [0017] discloses that the number of HARQ processes be active is limited to 8)
  
Regarding Claim 26,	 The combination of Han and Yoshimoto disclose the apparatus of claim 21, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a scheduling latency being greater than a threshold.  (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, paragraphs [0006]-[0008] discloses scheduling/perform scheduling, paragraph [0096] discloses performs UL and DL scheduling, paragraph [0128] discloses that the controller 313 performs scheduling to allocate resources for receiving TBs transmitted by the UE, Figs. 3 and 7, paragraphs [0023] and [0103 respectively discloses the eNB performs UL scheduling)
  
Regarding Claim 27,	 The combination of Han and Yoshimoto disclose the apparatus of claim 21, further comprising means for receiving, from the wireless transmitter, at least one HARQ transmission associated with a second TB.   (Han, paragraph [0060] discloses second TB (TB2), receiver is being interpreted as UE and transmitter is being interpreted as eNB (i.e. BS), paragraphs [0013]-[0014] discloses HARQ transmission, Figs. 1-2 discloses and discusses HARQ process and Figs. 3 and 4 discloses and discusses HARQ procedure)
 
Regarding Claim 28,	 The combination of Han and Yoshimoto disclose the apparatus of claim 21, wherein the first redundancy version is redundancy version zero (RV 0).  (Han, Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order) 
 
Regarding Claim 29,	 Han discloses a computer-readable medium storing computer executable code, the code when executed by at least one processor causes the at least one processor to: (Han, paragraph [0014] discloses memory, paragraph [0084] discloses RF processors 215a and 215b)
determine that a transmission of a first transport block (TB) based on a first redundancy version is not received from a wireless transmitter; and (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order)
transmit, to the wireless transmitter, a hybrid automatic repeat request (HARQ) acknowledgement (ACK) to terminate one or more HARQ retransmissions associated with one or more different redundancy versions of the first TB. (Han, Fig. 5, paragraph [0060] discloses first transport block (TB1), Fig. 4, paragraph [0027]  Han discloses redundancy version zero RV0 which is first redundancy version, In LTE system a total of 4 RVs are defined (RV=0, 1, 2, 3), RV is applied in order of {0,1,2,3} according to the transmission order, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0086] transmitting one of the ACK, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission)
Han does not explicitly disclose terminate (terminating or forcing) of HARQ retransmissions.
However, Yoshimoto discloses terminate (terminating or forcing) of HARQ retransmissions.  (Yoshimoto, paragraph [0073] reception completion packet processing unit 84 transmits the dummy reception completion packet to retransmitting unit 73 and force retransmission to stop)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Yoshimoto so that terminate (terminating or forcing) of HARQ retransmissions a method of wireless communication at a wireless receiver. The motivation to combine the teachings of Yoshimoto would force of HARQ retransmissions to stop (i.e. terminate) (Yoshimoto, [0073])
 
Regarding Claim 30,	 The combination of Han and Yoshimoto disclose the computer-readable medium of claim 29, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions when the one or more HARQ retransmissions indicate a reserved modulation and coding scheme (MCS) of a lost HARQ transmission where the MCS is indicated.  (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, Han discloses modulation and coding scheme (MCS) through paragraphs [0006], [0032], [0089], [0099] and Fig. 1, paragraph [0018])

9.	Claims 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (Pub. No.: US 2014/0219206 A1), and Morio Yoshimoto, now onwards Yoshimoto, (Pub. No.: US 2013/0339482 A1), in view of Dahlman et al., (EP 1 317 811 B1).

Regarding Claim 3,	 The combination of Han and Yoshimoto disclose the method of claim 1, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a determination that a number of systematic bits were lost from a HARQ transmission, the number being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission)
	Han and Yoshimoto do not explicitly disclose about systematic bits/number of systematic bits lost.
	However, Dahlman discloses about systematic bits/number of systematic bits lost. (Dahlman, paragraph [0007]-[0008] The turbo encoded codewords includes the original information bits (i.e. systematic bits) and additional parity bits.  If the systematic bits are lost, it be impossible for the decoder to correctly decode the data packet, the entire reference is directed to HARQ scheme, HARQ retransmission, ACK/NACK, systematic bits, parity bits, lost systematic bits, encoding, decoding etc. (Figs. 1-14) be referred for details.  However, emphasis Fig. 7, paragraphs [0026]-[0027])
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han and Yoshimoto before the effective filing date of the claimed invention with that of Dahlman so that systematic bits/number of systematic bits lost be included in the method.  The motivation to combine the teachings of Dahlman would increase throughput and decrease delay in a packet data communications system.  It would provide an improved and more flexible Hybrid ARQ (i.e. HARQ) scheme.  Further, the systematic bits are more important to decoding the data packet. (Dahlman, [0001]-[0015])
 
Regarding Claim 13,	 The combination of Han, Yoshimoto, and Dahlman disclose the apparatus of claim 11, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a determination that a number of systematic bits were lost from a HARQ transmission, the number being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, Dahlman, paragraph [0007]-[0008] The turbo encoded codewords includes the original information bits (i.e. systematic bits) and additional parity bits.  If the systematic bits are lost, it be impossible for the decoder to correctly decode the data packet, the entire reference is directed to HARQ scheme, HARQ retransmission, ACK/NACK, systematic bits, parity bits, lost systematic bits, encoding, decoding etc. (Figs. 1-14) be referred for details.  However, emphasis Fig. 7, paragraphs [0026]-[0027])
Regarding Claim 23,	 The combination of Han, Yoshimoto, and Dahlman disclose the apparatus of claim 21, wherein the wireless receiver transmits the ACK to terminate the one or more HARQ retransmissions based on a determination that a number of systematic bits were lost from a HARQ transmission, the number being greater than a threshold. (Han, paragraph [0086] discloses transmitting one of the ACK, Fig. 4, paragraph [0027] HARQ retransmission, paragraph [0026] UE stops transmitting, Fig. 9, paragraph [0134], Fig. 11, paragraph [0143] UE stops retransmission, Dahlman, paragraph [0007]-[0008] The turbo encoded codewords includes the original information bits (i.e. systematic bits) and additional parity bits.  If the systematic bits are lost, it be impossible for the decoder to correctly decode the data packet, the entire reference is directed to HARQ scheme, HARQ retransmission, ACK/NACK, systematic bits, parity bits, lost systematic bits, encoding, decoding etc. (Figs. 1-14) be referred for details.  However, emphasis Fig. 7, paragraphs [0026]-[0027])

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Novak et al., (Pub. No.: US 2009/0022098 A1), paragraph [0514] discloses systematic bits.
(b) Yoon et al., (Pub. No.: US 2008/0089281 A1), paragraphs [0086], Fig. 3, paragraphs [0089]-[0090] disclose systematic bits.
(c) Lohr et al., (Patent No.: US 8,429,481 B2), The reference is related to HARQ scheme/procedure, Retransmission and disclose MCS etc.
(d) Huang et al., (Pub. No.: US 2012/0051307 A1), Paragraphs [0015], [0019]-[0020], Fig. 4, [0054]-[0055], Fig. 5, [0056], and [0061]-[0066], [0077]-[0080], Fig. 8, [0081]-[0086], Fig. 12, [0112]-[0115] are related to disclosure and disclose systematic bits.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463